UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6898


ANTHONY QUENTIN KELLY,

                    Petitioner - Appellant,

             v.

WARDEN FRANK B. BISHOP, JR.; JOHN MCCARTHY, State Attorney;
ATTORNEY GENERAL OF MARYLAND,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:17-cv-02065-RDB)


Submitted: June 26, 2020                                          Decided: July 17, 2020


Before GREGORY, Chief Judge, MOTZ, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Anthony Quentin Kelly, Appellant Pro Se. Jer Welter, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Quentin Kelly seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2254 (2018) petition. * The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A) (2018). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

could find the district court’s assessment of the constitutional claims debatable or wrong.

See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the petition states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Kelly has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny Kelly’s

motions for judgment, and dismiss the appeal. We dispense with oral argument because




       *
        We previously remanded to the district court for a determination of the timeliness
of Kelly’s notice of appeal. The district court found that the notice was timely, and we find
that conclusion was not clearly erroneous. Accordingly, we now consider the merits of
Kelly’s appeal.

                                             2
the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              DISMISSED




                                            3